              Case 2:20-cv-00567-JCC Document 31 Filed 09/14/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   T-MOBILE USA, INC.,                                CASE NO. C20-0567-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12   AUTO-OWNERS INSURANCE COMPANY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for clarification (Dkt. No. 28).
18   Having thoroughly considered the motion and the relevant record, the Court DENIES the
19   motion. The Clerk is DIRECTED to take steps necessary to transfer this case to the U.S. District
20   Court for the Western District of Michigan, Southern Division at Lansing.
21          DATED this 14th day of September 2020.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C20-0567-JCC
     PAGE - 1
